 

Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 1 of 40 PagelD# 6

 

 

EXHIBIT 1

 
 

Case 3:21-Cv-00340-DJIN Document 1-1 lied 04/10/10 Page 2Of 40 Pagel /

 

In VIRGINIA: |
|
THE CIRCUIT COURT OF THE CITY OF ROANOKE |

HELEN ELIZABETH FARRAR-CLARY,

 

Plaintiff,
Vv.
THE BOYD CORPORATION,
SOUTH HILL, VIRGINIA, Civil Action No,; ©{18000447-00 _
JURY TRIAL DEMAND
Defendant.

COMPLAINT

 

 

COMES NOW, Plaintiff Helen Elizabeth Farrar-Clary, by counsel, and states as her
Complaint against Defendant The Boyd Corporation, South Hill, Virginia (“Boyd”), the
following:

I, Jurisdiction and Venue
1, The Court has jurisdiction over this matter, as it arises from Virginia

common law, as expressed in Bowman v. State Bank of Keysville, 229 Va. 534, 331S.E.2d

797 (1985).
2, Ms. Farrar-Clary is a resident of Brunswick County, Virginia.
- 3. On information and belief, Boyd is the parent corporation of several

automotive dealerships in Virginia and North Carolina, including Boyd Honda and Boyd
_ Chrysler Dodge Jeep Ram of South Hill, Virginia, Boyd Chevrolet Buick GMC of Emporia,

Virginia, and Charles Boyd Chevrolet Cadillac Buick GMC of Henderson, North Carolina.

 

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 3 of 40 PagelD# 8

4, At the time of her wrongful termination, Ms. Farrar-Clary was the
Marketing Director for Boyd, and her work location was located at 200 West Danville
Street, South Hill, Virginia 23970 although Ms. Farrar-Clary often worked remotely.

IL. Factual Background :

5. Ms. Farrar-Clary was initially hired as a Sales Representative at Boyd
Honda of South Hill, located at 211 West Danville Street., South Hill, VA 23970, in

January of 2009. After a series of promotions and excellent work performance reviews,

 

Ms. Farrar-Clary worked as Boyd’s Internet Manager, Business Development Manager,
and later as Marketing Director, a position she held until her wrongful termination on
June 30, 2017,

6, Ms, Farrar-Clary was compensated with a base salary, plus earned
commissions. At the time of Her termination from employment, she worked
approximately 50 hours per week, and made approximately $84,000 per year, excluding
other benefits.

7 Ms. Farrar-Clary, at all times pertinent to this Complaint, met or exceeded
Boyd’s legitimate business expectations.

8. Indeed, Ms. Farrar-Clary was the manager of fifteen (15) employees in her
department, and created Boyd Honda’s successful Business Development Center.

9. After Ms. Farrar-Clary became Business Development Manager, her direct
supervisor was Chris Butler, Boyd’s Chief Financial Officer.

_ Mr. Butler’s History of Workplace Sexual Misconduct

10. Mr. Butler maintained a pattern of unwanted sexual advances and sexual

harassment in the workplace that was directed towards several female subordinate

employees.
11, Asan example, in one instance, Mr. Butler inappropriately touched a female
employee by placing his hand on this employee’s thigh under her dress. This incident
caused this employee to report the incident, and eventually resign her employment.

12. Oninformation and belief, Mr. Butler also engaged in sexual relations with
certain female employees, who will be referred to herein as “Female Employee 2” and
“Female Employee 3” to protect their privacy.

13, In September 2015, at an out of town training session, Mr. Butler sent a text
message to Female Employee 2 stating “bring the moscato wine up §14 (with a smiley face
emoji).” Female Employee 2 reported directly to Ms. Farrar-Clary that she [Female
Employee 2] engaged in sexual intercourse with Mr. Butler.

14... Subsequently, it was common knowledge that Mr. Butler demoted this
employee [Female Employee 2] and generally made the work place miserable for her in
an effort to “make her quit.” Indeed, Mr, Butler specifically advised Ms, Farrar-Clary that
it was his intention to make this employee miserable and to force her to “quit”,

15. Female Employee 2 eventually resigned in December of 2015. Mr. Butler
was not counseled or disciplined for his actions.

16. Approximately three months later, Ms. Farrar-Clary witnessed Female
Employee 3 enter Mr. Butler’s hotel room at another training session on March 20, 2016,

17, At or around 11:00 PM, Ms. Farrar-Clary sent a text message to Brandon
Boyd, manager and co-owner of Boyd, stating “[Mr. Butler] CANNOT DO THIS. [Mr.
Butler] IS INAN AUTHORITATIVE POSITION.”

18. Mr. Boyd attributed Ms. Farrar-Clary’s observation as the private business

of two adults and Mr. Butler was again not counseled or disciplined for his actions.

 

 

 
 

19, Female Employee 3 reported to one of Ms. Farrar-Clary’s subordinates that

she [Female Employee 3] did engage in sexual intercourse with Mr, Butler. Female

 

Employee 3’s position was eliminated in January of 2017, on information and belief, at
the direction of Mr. Butler.

20. Mc, Butler’s pattern and practice of inappropriate workplace sexual
relationships and behavior resulted in a culture of discrimination, and created a sexually
discriminatory and hostile work environment,

Mr. Butler’s Sexual Misconduct Towards Ms. Farvar-Clary

21, Unfortunately, Ms, Farrar-Clary, who is married, also was subjected to Mr.
Butler’s sexually inappropriate and discriminatory behavior, and the pervasive
discriminatory and hostile work environment at Boyd.

22, Specifically, on or about March 6, 2016, one of the sales representatives at

 

Boyd Honda committed suicide. That evening, Mr. Butler contacted Ms, Farrar-Clary,
through text message, to discuss the death of the employee.

23, Ms. Farrar-Clary asked Mr, Butler for direction in how to handle the matter,
but Mr. Butler provided none. Shortly thereafter and during the same text exchange, Mr.
Butler began to make unwanted sexual advances towards Ms. Farrar-Clary.

24, Mr, Butler texted Ms. Farrar-Clary that he wished he “had company” and
asked if she wanted to “join him,”

25. Mr. Butler went on to say that he had a “connection” with Ms. Farrar-Clary
and he got “lost in [Ms. Farrar-Clary’s] EYES.”

26. Mr, Butler also texted Ms, Farrar-Clary that he found her “irresistible”.

27, Ms. Farrar-Clary, who had no intention of engaging in a sexual relationship

with Mr. Butler, ignored and later rebuffed Mr. Butler's unwanted sexual advances,

4

 
 

28, Mr. Butler's texts deteriorated with typographical errors as the evening
progressed and he repeatedly expressed his disappointment at being rejected by Ms.
Farrar-Clary.

29, The next day, Ms, Farrar-Clary spoke with Mr. Brandon Boyd in person
about Mr. Butler’s lewd suggestion that she commit adultery with him, and Mr. Boyd and
. Ms. Farrar-Clary discussed the fact that Mr. Butler was likely intoxicated with alcohol the
previous evening,

30, Rather than address Mr. Butler’s sexually inappropriate behavior or assure
Ms. Farrar-Clary that Mr. Butler's conduct would not be tolerated in the workplace, Mr,
Boyd simply laughed about Mr. Butler’s comments, and asked Ms. Farrar-Clary “why
didn’t you ‘sext’ him back?”

31. Mr, Boyd, who also owns a woman’s clothing store in Virginia Beach,
Virginia, then informed Ms, Farrar-Clary that Mr. Butler had a practice of making similar
sexual advances towards the female employees at Mr. Boyd’s clothing store. Again, Mr.
Butler was neither counseled, nor disciplined, for this misconduct.

Boyd Retaliates Against Ms. Farrar-Clary
for Rejecting Mr. Butler’s Sexual Advances

32, On information and belief, Mr. Butler was incensed at the fact that Ms.
Farrar-Clary rebuffed his advances, and decided to retaliate against her,

33. In or about May of 2016, Ms. Farrar-Clary interviewed a new receptionist,
referred to here as “Jane Doe” to protect her privacy, for Boyd Honda.

34. Ms, Farrar-Clary was hesitant to hire Ms. Doe due to poor performance in

her interview, but did so under direction of Mr. Butler.

 

 
beast Sed aes Vaid Tel ? bee LEC EEDU LAE PEER ool DARA oe WsLlbeda. Lene ee STE VES LLL Ae - aa . - SS i
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 7 of 40 PagelD# 12 |

35. Ms, Farrar-Clary’s instincts proved correct, due to disturbing content that
was being communicated to Boyd employees by Ms, Doe. Accordingly, Ms. Farrar-Clary
was not prepared to continue to employee Ms. Doe, and communicated her concerns to
Mr, Butler,

36. However, without sufficient explanation, Mr. Butler overruled her and
insisted that Ms, Doe continue to be employed.

37,  PerMr, Butler's orders, Ms. Farrar-Clary met with Ms, Doe shortly into Ms.
Doe’s employment to respectfully ask Ms. Doe not to share personal stories in the
workplace, as those personal stories were making other employees uncomfortable.
Otherwise, Ms, Farrar-Clary and Ms, Doe maintained a normal working relationship.

38, In or about June of 2016, Ms. Doe made a baseless complaint about Ms.
Farrar-Clary, while Ms. Farrar-Clary was on vacation.

39. Myr, Butler and Mr. Brandon Boyd subsequently advised Ms, Farrar-Clary

 

that she would not be allowed to work in the Honda dealership any longer.

40. Mr, Butler did not adequately investigate Ms. Doe’s false complaints, and
further embarrassed Ms. Farrar-Clary in her community, specifically telling employees
and non-employees that Ms, Farrar-Clary had been disciplined in the workplace. |

41.- On information and belief, Mr. Butler would not have insisted on Ms.
Farrar-Clary’s disciplinary actions or removal from the Honda dealership had Ms. Farrar-
Clary given into Mr, Butler’s inappropriate sexual advances.

42, Subsequently, Ms. Farrar-Clary began working remotely and out of Boyd’s
Henderson, North Carolina dealership.

43. On information and belief, this transfer resulted in a concurrent unfair

salary decrease, which was not initially communicated to her.

6

 
 

Case. 3:21-cv-00340-DJIN Rocument 1-1 Filed 04/10/19 _Page.8.0f40 Page| D# 13

 

 

44. Mr, Butler also generally refused to keep Ms. Farrar-Clary apprised of
meetings and other information necessary to effectively complete her job.

45. On or about May of 2017, Ms. Farrar-Clary met with Brian Boyd, the ©
manager of Boyd’s Henderson dealership. Ms, Farrar-Clary discussed Mr. Butler's refusal
to keep Ms. Farrar-Clary “in the loop” about important matters affecting Boyd's
marketing.

46. Mr. Boyd dismissed Ms, Farrar-Clary’s concerns as Mr. Butler “just doing
business.” Mr. Boyd then revealed to Ms. Farrar-Clary that she had been receiving lower
pay than she was entitled to receive, beginning on or about May of 2016.

47. In or about May of 2017, Mr. Butler hired Jason Pittman, and directed Ms,

 

Farrar-Clary to train Mr. Pittman in Boyd’s marketing strategy, On information and
belief, Mr. Pittman was hired as Ms. Farrar-Clary’s replacement.

48.  Onorabout June 28, 2017, Brian Boyd met with Ms. Farrar-Clary to discuss
her concerns about Mr, Butler,

49. Mr. Boyd validated Ms. Farrar-Clary’s concerns that she was being “forced

out” of Boyd by Mr, Butler.
50, Ms, Farrar-Clary then asked Mr, Boyd if she would have a job in Henderson

if she was terminated from Boyd. Mr. Boyd suggested that Ms. Farrar-Clary work

exclusively for the Henderson dealership, but take a significant salary decrease, which Ms. |

Farrar-Clary learned would lower her salary to $36,000 per year. |
51. Ms. Farrar-Clary’s continually decreasing pay structure, as well as Mr.

Butler’s pervasive sexual misconduct and the related hostile work environment, caused

 

Ms. Farrar-Cleary significant stress and anxiety.
 

 

Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 9 of 40 PagelD# 14

52, On June 30, 2017, two days after Ms. Farrar-Clary met with Mr. Boyd to
discuss her ongoing concerns regarding Mr. Butler, Ms. Farrar-Clary was unlawfully

terminated from employment.

 

53. Ms. Farrar-Clary was terminated from employment in violation of Virginia
public policy, as defined in Bowman v, State Bank of Keysville, as she was wrongfully
discharged and/or retaliated against for refusing to submit to Mr. Butler's inappropriate
sexual advances and commit adultery with him, in violation of Virginia Code Section 18.2-

365.

Ill, Claims

COUNT L WRONGFUL TERMINATION

 

54, Ms. Farrar-Clary incorporates by reference herein the preceding paragraphs
of this Complaint.

55. At all times relevant to the Complaint, Ms. Farrar-Clary was married to a
man other than Mr, Butler.

56. Throughout Ms. Farrar-Clary’s employment with Boyd, Mr. Butler, who was
Ms, Farrar-Clary’s supervisor, repeatedly sought to engage Ms. Farrar-Clary in a sexual
relationship with him. |

57, Ms. Farrar-Clary refused Mr. Butler's inappropriate sexual advances.

 

58. The Supreme Court of Virginia has recognized a cause of action for wrongful
discharge where the discharge was based on an employer’s violation of a public policy,
which is expressly stated in a statute, and the employee is clearly a member of the class
entitled to the protection of that policy. The Courts have recognized that allowing the

employment at-will doctrine to serve as a shield for employers who seek to force their

8
_ Case. 3:21-¢v-00340-DJN_Pocument 1-1 Filed 04/10/19 Page10 of 40 Page|Ib# 15

 

 

employees, under threat of discharge, to engage in criminal conduct is a violation of
Virginia public policy. See Mitchem v. Counts, 259 Va. 179, 18,3 523 S.E.2d 246, 248

(2000); Bowman, 229 Va. at 534, 331 S.H.2d at 797.

 

59. The Commonwealth of Virginia’s public policy is violated when a female
employee, married or unmarried, must consent to the commission of a crime against her
person and/or to engage in a conspiracy to commit a crime, to maintain her employment. (

Mitchem, 259 Va. at 183, 523 S.E,2d at 248. This public policy is embodied in Virginia

 

Code Section 18.2-365, which prohibits adultery (“Any person, being married, who
voluntarily shall have sexual intercourse with any person not his or her spouse shall be

guilty of adultery, punishable as a Class 4 misdemeanor,”).

 

 

60. Furthermore, this criminal statute was enacted to protect the “personal

freedoms, health, safety, [and] welfare of the general public,” and Ms. Farrar-Clary is a

 

member of the class of persons these statutes were designed to protect. See Mitchem, 259
Va. at 189, §23 S.E.2d at 251.

61. By demanding that Ms. Farrar-Clary, who is married to another man,

engage in a sexual relationship with him to maintain her employment, as evinced by his
treatment of other female employees, Mr. Butler was demanding that Ms. Farrar-Clary
commit, or conspire to commit, the crime of adultery, or both.

62. Asamember of the general public, Ms. Farrar-Clary was directly entitled to
her personal freedom, health, safety, and welfare. :

63. However, Mr. Butler engaged in a campaign of ever-increasing harassment

 

and retaliation because Ms. Farrar- Clary was steadfast in her refusal to commit adultery |
with him. Ms. Farrar-Clary’s persistent refusal eventually led to her wrongful discharge !

from employment by Boyd.
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 11 of 40 PagelD# 16

 

64. Because she was discharged for not committing criminal acts at the request

of Mr, Butler, her supervisor, and because she was a member of the general public whom

 

the Commonwealth's criminal statutes were designed to protect, Ms, Farrar-Clary’s
termination violates Virginia public policy.

65. The actions of Mr. Butler, Brandon Boyd, and Brian Boyd were conducted
within the scope of their employment. Thus, liability is imputed on Boyd through the

doctrine of respondeat superior.

 

66.  Theacts and omissions of Boyd in discharging Ms. Farrar-Clary because she

refused to engage in the crime of adultery with Mr. Butler constitutes wrongful discharge

 

 

in violation of Virginia public policy.
67. Asa direct and proximate cause of Boyd's actions, Ms, Farrar-Clary has
suffered and will continue to suffer pecuniary loss, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary loss.

WHEREFORE, Plaintiff Helen Elizabeth Farrar-Clary prays for judgment against
Defendant The Boyd Corporation, South Hill, Virginia, and requests that the Court award
her damages in the amount of Five Hundred Thousand Dollars ($500,000.00) together

with pre-judgment interest from the date of wrongful termination, as well as incidental

 

and consequential costs associated herewith, including attorney’s fees and other such

relief as would be fair and equitable.

10

 
 

Case.3.21-6V-00340 DIN li OCLC OL a laedgnmal lA CLT, el. daual Lael ena. C I 7 reese “

SPECTFULLY SUBMITTED,

 
 
  

  

 

 

 
 

L. Leigh-R, Strelka, Esq. (VSB # 73355)
.- N, Winston West, IV, Esq. (VSB # 2598)
STRELKA LAW OFFICE, PC
Warehouse Row
119 Norfolk Avenue, S.W., Suite 330
Roanoke, VA 24011
Tel: 540-283-0802
thomas@strelkalaw.com
leigh@strelklaw.com
winston@strelkalaw.com -

Thome E. Strelka, Esq. (VSB# 75488)

Counsel for Plaintiff

 

11
sneha CBE Lin a

“Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 13 of 40 PagelD# 18

 

 

 

 
Case 3:21-cv-00340-DJN_ Pocument1-1 Filed 04/10/10 _page14 of40 Page|lb# 19

 

Serve Dale
Server IO#

COMMONWEALTH OF VIRGINIA

   
 

a { 14 Time 6228 fu
(S76 Init eo
’ Z co font _. 2 ES oe UZPEPREELETES

COVER SHEET FOR FILING CIVIL ACTIONS

CITY OF ROANOKE

Helen Elizabeth Farrar-Clary

“DLAINITFR(S)

wAPt re:

 

Case No.

(C1.BRK'S OFFICE USE ONLY)

Cireutt Court

_ The Boyd. Corporation neces cnn

PRPEHAANTER

L, the undersigned [ } plaintiff [ ] defendant [ [ attorney for ( [plaintiff [ ] defendant hereby notify the Clerk of Court that | am filing
the following civil action. (Please indicate by checking box that most closely identifies the claim belng asserted or relief sought.)

GENERAL CIVIL
Subsequent Actions
{ ] Claim Impleading Third Party Defendant
{ ] Monetary Damages
{ | No Monetary Damages
{ } Counterclaim
| | Monelary Dantages
[ | No Monetary Damages
{ | Cross Claim
{ | interpleader
| | Reinstatement (other than divores or
driving privileges)
{ | Removal of Case to Federal Court
Business & Contract
{ ] Altachment
| ] Confessed Judgment
| ] Contract Actlon
| ] Contract Specific Performunce
| } Detinue
| | Ganvishment
Property
{| | Annexation
| | Condemnation
| ] Ejectment
| | Encumber/Sell Real Estate
| | Enforce Vendor's Lien
| | Escheatment
{ | Estoblish Boundaries
| | Candlord/Tenant
[ ] Unlawful Detainer
| | Mechanics Lien
| | Partition
| { Quiet Title
| | Termination of Mineral Rights

] Asbestos Litigation

} Compromise Settlement

] Intentional Tort

] Medical Malpractice

} Motor Vehicle Tort

] Produst Liubility

] Wrongful Death

x] Other General Tort Liability

Q2/24/20)8
DATF
_ Thomas E. Streth
JJUNT NAME

Strelka Law Office, P.C,
ARDRESS/TELEPHONG NUMBER OF SIONATOR
; 540-283-0802
thomastidsirelkalaw,com -
EMAEL ADGKESS OF SHONA TON (OP EIQNALT

119 Norfolk Ave, SW, Ste, 3:

 

FORM CC-1416 (MASTERY PAGR ONE 07116

ADMINISTRATIVE LAW
[ ] Appeal/Judicial Review of Decision of

(select one)
| | ABC Board
{ ] Board of Zoning
| } Compensation Board
| ] DMY License Suspension
| ] Employee Cricvance Decision
| ] Employment Commission
{ | Coca! Government

| | Marine Resources Commission

| ] Schoal Board

| ] Voter Registration

[ ] Other Administrative Appeal

DOMESTIC/FAMILY
[ | Adoption
{ ] Adagtion — Foreign
( ] Adult Protection
| | Annulment’
{ } Annulment — Counterclaim/Reaponsive
Pleading
[ ] Child Abuse and Neglect - Unfounded
Complaint
[ | Civil Contempt
{ } Divorce (select one)
L } Complaint — Contested*
{ ] Complaint — Uncontested*
[ ] Coumterclaim/Responsive Pleading
{ ] Reinstulement -
Custody/Visitation/Support/ Equitable
Distribution
[ | Separate Maintenance
| J Separate Maintenance Counterclaim

WRITS

[ ] Cemtorari
[ ] Habeas Corpus
[ | Mandamus
{ | Prohibition
[ } Quo Warranto

are claimed.

/ Ng fe

TTeOIN GEE Sf i arb re for
Ka, Esq.

PROBATE/WILLS AND TRUSTS
{ | Accounting
{ ] Aid and Guidance
[ } Appointment (select one)
({ }] Guardian/Conservator
| } Standby Guardian/Conservator
| ] Custedian/Succassor Custodian (UTMA)
{ | Trust (select one)
' { ) Impress/Declare/Create
( } Reformation
[ } WU (select one)
[ } Construc
[ ] Contested

MISCELLANEOUS

{ ] Amend Death Certificate
[ ] Appointment (select one)
| ] Church Trustee
[ ] Conservator af Peace
[ } Marriage Celebrant
{ | Approval of Transfer of Structured
Settlement
| Bond Forfeiture Appeal
] Declaratory Judgment
] Declare Death :
| Driving Privileges (select one)
{ ] Reinstatement pursuant jo § 46,2-427
{ | Restoration — Habitual OMender or 3%
Offense
Expungement
Firearms Rights - Restoration
Forfeiture of Property or Money
Freedom of Information
Injunction
lnterdiction
| Interrogatory
} Judgment Lien-Bill lo Enforce
| Law Enforcement/Public Official Petition
] Name Change
' | Referendum Elections
| Sever Order .
} Taxes (select one)
{ ] Correct Erroneous State/Local!
{ ] Delinquent
L | Vehicle Confiscation
| J Voting Rights - Restoration
Nor Other (please specify) .

|
{
[
[

)
Pd]
]
}
!

fo

is OL AINT OE
{ | DEPENDANT

 

 

*"Contesled” divorce means any of the following mutters are in
Uispule: grounds of divorce, spousal suppor and malotenanee,
child custody and/or visitation, child support, property distribution
ur debt allocation,
grounds and none of the above issues are in dispute.

An "Uneontesied” divorce is filed an no fault

 

 

 

 

 

 

 

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 15 of 40 PagelD# 20

VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE
HELEN ELIZABETH FARRAR-CLARY,
Plaintiff
Vv.

THE BOYD CORPORATION,

)
)
)
)
CL18000447-00
)
SOUTH HILL, VIRGINIA, )
)
)
)

Defendant.
DEFENDANT’S CONSENT MOTION FOR EXTENSION OF RESPONSE DEADLINE

COMES NOW Defendant The Boyd Corporation, South Hill, Virginia (hereinafter “Boyd”
or “Defendant’’), by counsel, with the express consent of Plaintiff Helen Elizabeth Farrar-Clary,
by counsel, and hereby respectfully requests that this Court enter an order providing a brief
extension of the time to file an answer or otherwise respond to Plaintiff's Amended Complaint:

1. On February 21, 2018, Plaintiff filed her initial Complaint.

2. Boyd was served with the Complaint on February 19, 2019.

3. On March 11, 2019, Plaintiff filed an Amended Complaint, which contained a
removable federal claim, Plaintiff does not object to removal.

4. Therefore, Boyd’s response deadline has not yet passed.

5, However, Boyd’s response deadline in this Court (April 1, 2019) falls before the
30-day removal deadline (April 10, 2019).

6, With the aim of avoiding the necessity to file a responsive pleading prior to
removal, Defendant requests additional time to prepare an Answer or otherwise respond to

Plaintiff's Amended Complaint.
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 16 of 40 PagelD# 21

7, Counsel for Defendant has consulted with counsel for Plaintiff, and counsel for
Plaintiff consents to the filing of this motion and the relief sought herein.

8, Defendant hereby requests an extension of time, until April 17, 2019, to file an

 

answer or otherwise respond to Plaintiff's Amended Complaint.

9, This request is made in good faith and not for purposes of undue delay.

10. A proposed order accompanies this Motion,

WHEREFORE, Defendant The Boyd Corporation, South Hill, Virginia, through the
undersigned counsel, and with the express consent of Plaintiff, by counsel, respectfully requests
that the Court grant this Motion and allow Defendant an extension of time, up to and including
April 17, 2019, during which to file an answer or otherwise respond to Plaintiffs Amended

Complaint.

 

Dated: March 28, 2019
Respectfully submitted,

es
py_D Clan Ctl)
J. Clay Rollins, Esquire
Virginia State Bar Number 84382
clay.rollins@ogletreedeakins.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
901 East Byrd Street, Suite 1300
Riverfront Plaza, West Tower
Richmond, VA 23219
Tel.: (804) 663-2332

Counsel for Defendant

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 17 of 40 PagelD# 22

 

Certificate of Service
[hereby certify that on this 28" day of March, 2019, I served the foregoing by e-mail and
regular mail on counsel for Plaintiff:

Thomas E. Strelka, Esquire
Virginia State Bar Number 75488
thomas@strelkalaw.com
L. Leigh R. Strelka, Esquire
leigh@strelkalaw.com
Virginia State Bar Number 73355
STRELKA LAW OFFICE, P.C.
Warehouse Row
119 Norfolk Avenue, S.W., Suite 330
Roanoke, VA 24011
Tel.: (540) 283-0802

Counsel for Plaintiff

BOYD CORPORATION

py A. Chan Kollar

J. Chay Rollins, Esquire

Virginia State Bar Number 84382
clay.rollins@ogletreedeakins.com

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
901 East Byrd Street, Suite 1300

Riverfront Plaza, West Tower

Richmond, VA 23219

Tel.: (804) 663-2332

Fax: (855) 843-1809

 

Counsel for Defendant

 

28516954.3
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 18 of 40 PagelD# 23

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

HELEN ELIZABETH FARRAR-CLARY,
Plaintiff

.. CL18000447-00

 

THE BOYD CORPORATION,
SOUTH HILL, VIRGINIA,

)
)
)
)
)
)
)
)
)
)
Defendant. )
PROPOSED ORDER
UPON CONSIDERATION of Defendant's Motion for Extension of Response Deadline,
and for good cause shown, it is hereby ORDERED that Defendant’s Motion be GRANTED.
Defendant The Boyd Corporation, South Hill, Virginia shall have up to and including April

17, 2019 to answer or otherwise respond to Plaintiff's Amended Complaint.

Signed:

 

 

Judge, Circuit Court for the City of Roanoke

 
val!

Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 19 of 40 PagelD# 24

VIRGINIA:

 

IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE

HELEN ELIZABETH FARRAR-CLARY, )
)
Plaintiff )
) .

v. )

CL18000447-00
THE BOYD CORPORATION, )
SOUTH HILL, VIRGINIA, )
)
)
Defendant. )

PROPOSED ORDER
UPON CONSIDERATION of Defendant's Motion for Extension of Response Deadline,

and for good cause shown, it is hereby ORDERED that Defendant’s Motion be GRANTED.

 

Defendant The Boyd Corporation, South Hill, Virginia shall have up to and including April

10, 2019 to answer or otherwise respond to Plaintiff's Complaint.

Signed: Mand [4 20?

Judge, Circuit “oatkor the City — "omncks

 

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 20 of 40 PagelD# 25

 

VIRGINIA:
IN THE CIRCUIT COURT OF THE CITY OF ROANOKE

HELEN ELIZABETH FARRAR-CLARY, CIRCUIT COURT
Received $ Bled
Plaintiff, 05 Ooh

   

Ve
THE BOYD CORPORATION,
SOUTH HILL, VIRGINIA, Civil Action No.: CL1i8-00447
JURY TRIAL DEMAND
Defendant.
AMENDED COMPLAINT

COMES NOW, Plaintiff Helen Elizabeth Farrar-Clary, by counsel, and states as her
Amended Complaint against Defendant The Boyd Corporation, South Hill, Virginia
(“Boyd”), the following:

I, Jurisdiction and Venue
1. The Court has jurisdiction over this matter, as it arises from Virginia

common law, as expressed in Bowman v, State Bank of Keysville, 229 Va. 534, 331 S.E.2d

 

797 (1985).
2, The Court has jurisdiction over this matter, as it arises from Federal law, to-

wit, Title VII of the Civil Rights Act of 1964. See 28 U.S.C. § 1331.

3. At all times relevant, Ms. Farrar-Clary was a resident of Brunswick County,
Virginia.
4. On information and belief, Boyd is the parent corporation of several

automotive dealerships in Virginia and North Carolina, including Boyd Honda and Boyd

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 21 of 40 PagelD# 26

 

Chrysler Dodge Jeep Ram of South Hill, Virginia, Boyd Chevrolet Buick GMC of Emporia,

Virginia, and Charles Boyd Chevrolet Cadillac Buick GMC of Henderson, North Carolina.

 

5. At the time of her wrongful termination, Ms. Farrar-Clary was the
Marketing Director for Boyd, and her work location was located at 200 West Danville
Street, South Hill, Virginia 23970.

6, Ms. Farrar-Clary has exhausted the Administrative requirements of Title
VII. See Notices of Right to Sue, attached as Exhibits A and B.

II. Factual Background

7. Ms. Farrar-Clary was initially hired as a Sales Representative at Boyd
Honda of South Hill, located at 1121 E. Atlantic St., South Hill, VA 23970, in January of
2009. After a series of promotions and excellent work performance reviews, Ms. Farrar-
Clary worked as Boyd’s Internet Manager, Business Development Manager, and later as
Marketing Director, a position she held until her wrongful termination on June 30, 2017.

8. Ms. Farrar-Clary was compensated with a base salary, plus earned

commissions. At the time of her termination from employment, she worked

 

approximately 50 hours per week, and made approximately $84,000 per year, excluding
other benefits.

9. Ms. Farrar-Clary, at all times pertinent to this Amended Complaint, met or
exceeded Boyd’s legitimate business expectations.

10. Indeed, Ms. Farrar-Clary was the manager of fifteen (15) employees in her
department, and created Boyd Honda’s successful Business Development Center.

11, After Ms, Farrar-Clary became Business Development Manager, her direct

supervisor was Chris Butler, Boyd’s Chief Financial Officer.

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 22 of 40 PagelD# 27 H

Mr. Butler’s History of Workplace Sexual Misconduct
12, Mr. Butler maintained a pattern of unwanted sexual advances and sexual
harassment in the workplace which was directed towards several female subordinate
employees.
13. | Asanexample, in one instance, Mr. Butler inappropriately touched a female

employee by placing his hand on this employee’s thigh under her dress. This incident

caused this employee to report the incident, and eventually resign her employment.
14. Jt was also common knowledge in the workplace that Mr. Butler also

engaged in sexual relations with certain female employees, who will be referred to herein

 

as “Female Employee 2” and “Female Employee 3” to protect their privacy.

15. In September 2015, at an out of town training session, Mr. Butler sent a text
message to Female Employee 2 stating “bring the moscato wine up 514 (with a smiley face
emoji).” Female Employee 2 reported directly to Ms. Farrar-Clary that she [Female
Employee 2] engaged in sexual intercourse with Mr. Butler.

16. Subsequently, it was common knowledge that Mr. Butler demoted this

employee [Female Employee 2] and generally made the work place miserable for her in

 

an effort to “make her quit.” Indeed, Mr. Butler specifically advised Ms. Farrar-Clary that
it was his intention to make this employee miserable and to force her to “quit”.

17, Female Employee 2 eventually resigned in December of 2015. Mr. Butler

was not counseled or disciplined for his actions.
18. Approximately three months later, Ms. Farrar-Clary witnessed Female

Employee 3 enter Mr. Butler’s hotel room at another training session on March 20, 2016.

3
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 23 of 40 PagelD# 28

 

19. At or around 11:00 PM, Ms. Farrar-Clary sent a text message to Brandon
Boyd, manager and co-owner of Boyd, stating “[Mr. Butler] CANNOT DO THIS. [Mr.
Butler] IS IN AN AUTHORITATIVE POSITION.”

20. Mr. Boyd attributed Ms, Farrar-Clary’s observation as the private business
of two adults and Mr. Butler was, again, not counseled or disciplined for his actions.

21. Female Employee 3 reported to one of Ms, Farrar-Clary’s subordinates that

she [Female Employee 3] did engage in sexual intercourse with Mr. Butler. Female

 

Employee 3’s position was eliminated in January of 2017, on information and belief, at
the direction of Mr. Butler.

22, Mr. Butler’s pattern and practice of inappropriate workplace sexual
relationships and behavior resulted in a culture of discrimination, and created a sexually
discriminatory and hostile work environment.

Mr. Butler’s Sexual Misconduct Towards Ms. Farrar-Clary

23. Unfortunately, Ms. Farrar-Clary, who is married, also was subjected to Mr,
Butler’s sexually inappropriate and discriminatory behavior, and the pervasive
discriminatory and hostile work environment at Boyd.

24. Specifically, on or about March 6, 2016, one of the sales representatives at

 

Boyd Honda committed suicide. That evening, Mr. Butler contacted Ms. Farrar-Clary,
through text message, to discuss the death of the employee.

25. Ms. Farrar-Clary asked Mr. Butler for direction in how to handle the matter,
but Mr, Butler provided none. Shortly thereafter and during the same text exchange, Mr.
Butler began to make unwanted sexual advances towards Ms. Farrar-Clary,

26. Mr. Butler texted Ms. Farrar-Clary that he wished he “had company” and

asked if she wanted to “join him.”
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 24 of 40 PagelD# 29

27. Mr. Butler went on to say that he had a “connection” with Ms. Farrar-Clary
and he got “lost in [Ms. Farrar-Clary’s] EYES.”

28, Mr, Butler also texted Ms. Farrar-Clary that he found her “irresistible”.

29. Ms. Farrar-Clary, who had no intention of engaging in a sexual relationship
with Mr, Butler, ignored and later rebuffed Mr, Butler's unwanted sexual advances.

30. Mr. Butler’s texts deteriorated with typographical errors as the evening
progressed and he repeatedly expressed his disappointment at being rejected by Ms.

Farrar-Clary.

 

31. The next day, Ms. Farrar-Clary spoke with Mr. Brandon Boyd in person
about Mr. Butler’s lewd suggestion that she commit adultery with him, and Mr. Boyd and
Ms. Farrar-Clary discussed the fact that Mr. Butler was likely intoxicated with alcohol the
previous evening,

32, Rather than address Mr. Butler’s sexually inappropriate behavior or assure
Ms. Farrar-Clary that Mr. Butler’s conduct would not be tolerated in the workplace, Mr.
Boyd simply laughed about Mr. Butler’s comments, and asked Ms. Farrar-Clary “why
didn’t you ‘sext’ him back?”

33. Mr. Boyd, who also owns a woman’s clothing store in Virginia Beach,

 

_ Virginia, then informed Ms. Farrar-Clary that Mr, Butler had a practice of making similar
sexual advances towards the female employees at Mr. Boyd’s clothing store. Again, Mr.

Butler was neither counseled, nor disciplined, for this misconduct.
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 25 of 40 PagelD# 30

Boyd Retaliates Against Ms. Farrar-Clary
for Rejecting Mr. Butler’s Sexual Advances

34. On information and belief, Mr. Butler was incensed at the fact that Ms.

Farrar-Clary rebuffed his advances and complained about him and, accordingly, decided

to retaliate against her.

 

35.  Inor about May of 2016, Ms. Farrar-Clary interviewed a new receptionist,
referred to here as “Jane Doe” to protect her privacy, for Boyd Honda.

36. Ms. Farrar-Clary was hesitant to hire Ms. Doe due to poor performance in
her interview, but did so under direction of Mr. Butler.

37. Ms. Farrar-Cleary’s instincts proved correct, due to disturbing content that
was being communicated to Boyd employees by Ms. Doe. Accordingly, Ms. Farrar-Clary
was not prepared to continue to employee Ms. Doe, and communicated her concerns to

Mr, Butler.

 

38. However, without sufficient explanation, Mr. Butler overruled her and
insisted that Ms. Doe continue to be employed.

39. Per Mr. Butler's orders, Ms. Farrar-Clary met with Ms. Doe shortly into Ms. |
Doe’s employment to respectfully ask Ms. Doe not to share personal stories in the
workplace, as those personal stories were making other employees uncomfortable.
Otherwise, Ms. Farrar-Clary and Ms. Doe maintained a normal working relationship. !

40. Inor about June of 2016, Ms. Doe made a baseless complaint about Ms.
Farrar-Clary, while Ms. Farrar-Clary was on vacation,

41. Mr. Butler and Mr. Brandon Boyd subsequently advised Ms. Farrar-Clary

that she would not be allowed to work in the Honda dealership any longer.

 
 

 

Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 26 of 40 PagelD# 31

42, Mr. Butler did not adequately investigate Ms. Doe’s false complaints, and
further embarrassed Ms. Farrar-Clary in her community, specifically telling employees
and non-employees that Ms. Farrar-Clary had been disciplined in the workplace.

43. On information and belief, Mr. Butler would not have insisted on Ms.
Farrar-Clary’s disciplinary actions or removal from the Honda dealership had Ms. Farrar-
Clary given into Mr. Butler’s inappropriate sexual advances.

44. Subsequently, Ms, Farrar-Clary began working remotely and out of Boyd’s
Henderson, North Carolina dealership.

45. On information and belief, this transfer resulted in a concurrent unfair
salary decrease, which was not initially communicated to her.

46. Additionally, on or about February 27, 2017, Mr. Butler directed Ms. Farrar-
Clary to create a large marketing presentation for Boyd to be presented on March 8, 2017.

47. The presentation required countless hours of work and Ms. Farrar-Clary
was led to believe that Boyd co-owners, Brandon Boyd and Brian Boyd, would be at this
presentation.

48. However, on March 8, 2017, only a handful of employees attended the

presentation, and neither Brandon Boyd nor Brian Boyd were in attendance.

 

49. On information and belief, Mr. Butler created this presentation under false
pretenses in order to embarrass Ms. Farrar-Clary and/or erode Boyd employees’ respect
for Ms. Farrar-Clary while preserving his own reputation and/or indisputably failed to
advise the owners in a timely manner of the date and time of the presentation.

50. Mr. Butler also generally refused to keep Ms, Farrar-Clary apprised of

meetings and other information necessary to effectively complete her job.
 

Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 27 of 40 PagelD# 32

51. On or about May of 2017, Ms. Farrar-Clary met with Brian Boyd, the
manager of Boyd’s Henderson dealership. Ms. Farrar-Clary discussed Mr. Butler's refusal
to keep Ms. Farrar-Clary “in the loop” about important matters affecting Boyd’s
marketing.

52. Mr. Boyd dismissed Ms. Farrar-Clary’s concerns as Mr. Butler “just doing
business.” Mr. Boyd then revealed to Ms. Farrar-Clary that she had been receiving lower
pay than she was entitled to receive, beginning on or about May of 2016.

53. In or about May of 2017, Mr. Butler hired Jason Pittman, and directed Ms,
Farrar-Clary to train Mr. Pittman in Boyd's marketing strategy, On information and
belief, Mr. Pittman was hired as Ms. Farrar-Clary’s replacement.

54. Onorabout June 28, 2017, Brian Boyd met with Ms. Farrar-Clary to discuss
her concerns about Mr. Butler.

| 55. Mr. Boyd validated Ms. Farrar-Clary’s concerns that she was being “forced
out” of Boyd by Mr. Butler.

56. Ms, Farrar-Clary then asked Mr. Boyd if she would have a job in Henderson
if she was terminated from Boyd. Mr. Boyd suggested that Ms. Farrar-Clary work
exclusively for the Henderson dealership, but take a significant salary decrease, which Ms.
Farrar-Clary learned would lower her salary to $36,000 per year.

57. Ms. Farrar-Clary’s continually decreasing pay structure, as well as Mr.
Butler's pervasive sexual misconduct and the related hostile work environment, caused
Ms. Farrar-Clary significant stress and anxiety.

58. On June 30, 2017, two days after Ms. Farrar-Clary met with Mr. Boyd to
discuss her ongoing concerns regarding Mr. Butler, Ms. Farrar-Clary was unlawfully

terminated from employment.

 

 

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 28 of 40 PagelD# 33

Brian Boyd Retaliates Against Ms. Farrar-Clary
For Reporting Butler & For Filing a
Charge of Discrimination With the EEOC
59. Onor about December 14, 2017, Ms. Farrar-Clary sent a formal proposal for
contract marketing services to Mr. Brian Boyd, which included a one-year commitment.
60. Mr. Boyd responded that he was reconsidering hiring Ms. Farrar-Clary to

do marketing work for Boyd Chevy, due to “the pending situation,” meaning Ms. Farrar-

Clary’s pending Charge of Discrimination.

 

61. Mr. Boyd went on to say that he lacked “personal trust” in Ms. Farrar-Clary, 4
due to her filing a Charge of Discrimination.

62. On or about February of 2018, Mr. Boyd contacted Ms. Farrar-Clary to
inform her that he accepted her proposal to conduct marketing services, but only if she
agreed to a month-to-month term. Unfortunately, Ms. Farrar-Clary was provided very
little work and experienced exceedingly rare communication from Mr. Boyd, and others,
at Boyd Chevy.

63. Onorabout April 27, 2018, Ms. Farrar-Clary discovered that she was unable

to access her Boyd-provided email or other software needed to perform her services, In

 

addition, Ms. Farrar-Clary’s access to Boyd social media account, integral to her
marketing services, was terminated.

64, Ms. Farrar-Clary contacted Business Development Manager Sam Hampton,
Boyd’s IT official, stating, “I think my access to my email has been cut off.” Mr. Hampton
attempted to restore Ms. Farrar-Clary’s access to Boyd-provided technological services, | |

but only in a lackadaisical manner.
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 29 of 40 PagelD# 34

 

65. Ms. Farrar-Clary continued to experience a lack of communication, lack of
information about necessary meetings with Mr. Boyd and other senior dealership
managers, and a lack of work.

66. Unfortunately, on or about July 2, 2018, Ms. Farrar-Clary received an email

 

from Boyd Controller Susanne Muessig, at Mr. Boyd's behest, terminating her contract to
provide marketing services effective August 2, 2018.

67. Ms. Farrar-Clary was terminated from employment, on two separate
occasions, in violation of Virginia public policy, as defined in Bowman v. State Bank of
Keysville, as she was wrongfully discharged and/or retaliated against for refusing to

submit to Mr, Butler’s inappropriate sexual advances and commit adultery with him, in

 

violation of Virginia Code Section 18.2-365.

 

68. Ms. Farrar-Clary was further terminated from employment, on two separate
occasions, in violation of Title VII of the Civil Rights Act of 1964, after experiencing
discrimination and a hostile work environment based on her gender, female, and
retaliation for not accepting Mr. Butler’s advances and filing a Charge of Discrimination
with the EEOC.

III. Claims
COUNT I: DISCRIMINATION IN VIOLATION OF TITLE VII
69. Ms. Farrar-Clary incorporates by reference herein the preceding paragraphs

of this Amended Complaint.

 

70, Ms. Farrar-Clary identifies her gender as female.
71, At all times relevant to the Amended Complaint, Ms, Farrar-Clary’s work

performance met or exceeded the legitimate expectations of Boyd.

10
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 30 of 40 PagelD# 35

 

72. At all times relevant to the Amended Complaint, Ms. Farrar-Clary was
married to a man other than Mr. Butler.

73. Throughout Ms. Farrar-Clary’s employment with Boyd, Mr. Butler, who was
Ms. Farrar-Clary’s supervisor, repeatedly sought to engage Ms, Farrar-Clary in a sexual
relationship with him.

74, Ms. Farrar-Clary refused Mr, Butler’s inappropriate sexual advances.

75. However, Mr. Butler engaged in a campaign of ever-increasing
discrimination, harassment, and retaliation because Ms. Farrar- Clary was steadfast in
her refusal to engage in his sexual advances or commit adultery with him. Ms. Farrar-
Clary’s persistent refusal eventually led to her wrongful discharge from employment by
Boyd.

76. Ms. Farrar-Clary complained of Mr. Butler’s behavior to Brandon Boyd and

 

Brian Boyd, who are officers and shareholders of Boyd.

77. Neither Brandon nor Brian Boyd took any corrective action against Mr.
Butler.

78. The actions of Mr. Butler, Brandon Boyd, and Brian Boyd were conducted
within the scope of their employment. Thus, liability is imputed on Boyd through the
doctrine of respondeat superior,

79. Theacts and omissions of Boyd in discharging Ms. Farrar-Clary because she

 

refused to engage in Mr. Butler’s sexual advances or the crime of adultery with Mr. Butler
constitutes wrongful discharge in violation of Title VII.

80. Asa direct and proximate cause of Boyd's actions, Ms. Farrar-Clary has
suffered and will continue to suffer pecuniary loss, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary loss.

11

 
3

Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 31 of 40 PagelD# 36

 

COUNT II: RETALIATION IN VIOLATION OF TITLE VII
81. Ms. Farrar-Clary incorporates by reference herein the preceding paragraphs
of this Amended Complaint.
82. Ms. Farrar-Clary incorporates by reference herein the preceding paragraphs
of this Amended Complaint.
83. Ms. Farrar-Clary identifies her gender as female.

84. At all times relevant to the Amended Complaint, Ms. Farrar-Clary’s work

 

performance met or exceeded the legitimate expectations of Boyd.

85. At all times relevant to the Amended Complaint, Ms. Farrar-Clary was

 

 

married to a man other than Mr. Butler.

86. Throughout Ms. Farrar-Clary’s employment with Boyd, Mr. Butler, who was
Ms. Farrar-Clary’s supervisor, repeatedly sought to engage Ms. Farrar-Clary in a sexual
relationship with him.

87. Ms. Farrar-Clary refused Mr. Butler's inappropriate sexual advances.

88. However, Mr. Butler engaged in a campaign of ever-increasing

 

discrimination, harassment, and retaliation because Ms. Farrar- Clary was steadfast in
her refusal to engage in his sexual advances or commit adultery with him. Ms. Farrar-
Clary’s persistent refusal eventually led to her wrongful discharge from employment by
Boyd.

89. Ms. Farrar-Clary complained of Mr. Butler’s behavior to Brandon Boyd and
Brian Boyd, who are officers and shareholders of Boyd.

90. Shortly after Ms. Farrar-Clary complained of Mr. Butler's discriminatory

 

and hostile behavior towards her, Ms. Farrar-Clary was terminated from Boyd.

91. Further, Ms. Farrar-Clary sought to work for Boyd after her termination.

12
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 32 of 40 PagelD# 37

 

92. Brian Boyd was hesitant to engage Ms. Farrar-Clary due to her filing of a

Charge of Discrimination.

 

93. Ms. Farrar-Clary was ultimately engaged by Brian Boyd. However, Mr. Boyd
restricted Ms. Farrar-Clary’s ability to engage in meetings or utilize Boyd’s social media
accounts.

94. Ultimately, Mr. Boyd, through Boyd Controller Susanne Muessig,
terminated Ms. Farrar-Clary’s contract, due to her previous filing of a Charge of
Discrimination against Boyd.

95. The actions of Mr. Butler, Brandon Boyd, and Brian Boyd were conducted

within the scope of their employment. Thus, liability is imputed on Boyd through the

 

doctrine of respondeat superior.

96. Asa direct and proximate cause of Boyd’s actions, Ms. Farrar-Clary has
suffered and will continue to suffer pecuniary loss, suffering, inconvenience, mental
anguish, loss of enjoyment of life, and other non-pecuniary loss,

COUNT TI: HOSTILE WORK ENVIRONMENT
IN VIOLATION OF TITLE VII

 

97. Ms. Farrar-Clary incorporates by reference herein the preceding paragraphs
of this Amended Complaint.

98. Ms. Farrar-Clary identifies her gender as female.

99. At all times relevant to the Amended Complaint, Ms. Farrar-Clary’s work
performance met or exceeded the legitimate expectations of Boyd.

100. At all times relevant to the Amended Complaint, Ms. Farrar-Clary was

married to a man other than Mr. Butler.

 

13
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 33 of 40 PagelD# 38

101, Throughout Ms. Farrar-Clary’s employment with Boyd, Mr. Butler, who was
Ms. Farrar-Clary’s supervisor, repeatedly sought to engage Ms. Farrar-Clary in a sexual
relationship with him.

102, Ms. Parrar-Clary refused Mr. Butler’s inappropriate sexual advances.

103. However, Mr. Butler engaged in a campaign of ever-increasing hostile work
environment, discrimination, harassment, and retaliation because Ms. Farrar- Clary was
steadfast in her refusal to engage in his sexual advances or commit adultery with him.
Ms. Farrar-Clary’s persistent refusal eventually led to her wrongful discharge from
employment by Boyd.

104. Ms. Farrar-Clary complained of Mr. Butler’s behavior to Brandon Boyd and
Brian Boyd, who are officers and shareholders of Boyd.

105. Neither Brandon nor Brian Boyd took any corrective action against Mr.
Butler.

106. The actions of Mr. Butler, Brandon Boyd, and Brian Boyd were conducted
within the scope of their employment. Thus, liability is imputed on Boyd through the
doctrine of respondeat superior.

107. Theacts and omissions of Boyd in discharging Ms. Farrar-Clary because she
refused to engage in Mr. Butler’s sexual advances or the crime of adultery with Mr. Butler
constitutes wrongful discharge and hostile work environment in violation of Title VII.

108. As a direct and proximate cause of Boyd’s actions, Ms. Farrar-Clary has

 

suffered and will continue to suffer pecuniary loss, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary loss.

14
1

 

Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 34 of 40 PagelD# 39 -

COUNT IV: WRONGFUL TERMINATION IN VIOLATION OF
VIRGINIA PUBLIC POLICY
109. Ms. Farrar-Clary incorporates by reference herein the preceding paragraphs
of this Amended Complaint.
110. At all times relevant to the Amended Complaint, Ms. Farrar-Clary was

married to a man other than Mr. Butler.

 

111, Throughout Ms, Farrar-Clary’s employment with Boyd, Mr. Butler, who was

 

Ms. Farrar-Clary’s supervisor, repeatedly sought to engage Ms. Farrar-Clary in a sexual
relationship with him.

112, Ms. Farrar-Clary refused Mr. Butler’s inappropriate sexual advances.

 

113, The Supreme Court of Virginia has recognized a cause of action for wrongful
discharge where the discharge was based on an employer’s violation of a public policy,
which is expressly stated in a statute, and the employee is clearly a member of the class
entitled to the protection of that policy. The Courts have recognized that allowing the
employment at-will doctrine to serve as a shield for employers who seek to force their
employees, under threat of discharge, to engage in criminal conduct is a violation of
Virginia public policy. See Mitchem v. Counts, 259 Va. 179, 18,3 523 S.E.2d 246, 248
(2000); Bowman, 229 Va. at 534, 331 S.E.2d at 797.

114. The Commonwealth of Virginia’s public policy is violated when a female
employee, married or unmarried, must consent to the commission of a crime against her
person and/or to engage in a conspiracy to commit a crime, to maintain her employment.
Mitchem, 259 Va. at 183, 523 S.E.2d at 248. This public policy is embodied in Virginia

Code Section 18.2-365, which prohibits adultery (“Any person, being married, who

15
 

fui le Mine sii BESS Lge REAREI GIy ria) roeweekeehd oo debe luteus - at Si Julle lice areeisg were SUE ance
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 35 of 40 PagelD# 40

 

|
voluntarily shall have sexual intercourse with any person not his or her spouse shall be |
guilty of adultery, punishable as a Class 4 misdemeanor.”).

115. Furthermore, this criminal statute was enacted to protect the “personal
freedoms, health, safety, [and] welfare of the general public,” and Ms. Farrar-Clary is a
member of the class of persons these statutes were designed to protect. See Mitchem, 259
Va. at 189, 523 S.E.2d at 251.

116. By demanding that Ms. Farrar-Clary, who is married to another man,
engage in a sexual relationship with him to maintain her employment, as evinced by his
treatment of other female employees and his increasingly retaliatory treatment of her, Mr.

Butler was demanding that Ms, Farrar-Clary commit, or conspire to commit, the crime of

 

adultery, or both.

117, Asamember of the general public, Ms. Farrar-Clary was directly entitled to
her personal freedom, health, safety, and welfare.

118. However, Mr. Butler engaged in a campaign of ever-increasing harassment
and retaliation because Ms. Farrar- Clary was steadfast in her refusal to commit adultery
with him, Ms. Farrar-Clary’s persistent refusal eventually led to her wrongful discharge
from employment by Boyd.

119, Because she was discharged for not committing criminal acts at the request

of Mr. Butler, her supervisor, and because she was a member of the general public whom

 

the Commonwealth’s criminal statutes were designed to protect, Ms. Farrar-Clary’s
termination violates Virginia public policy.

120. The actions of Mr. Butler, Brandon Boyd, and Brian Boyd were conducted
within the scope of their employment. Thus, liability is imputed on Boyd through the

doctrine of respondeat superior.

16

 
ftislineyewauersind Bbe Ell eek oe pate . oe EEE eos VELDAPLEEl tenicitie a ihn e dee cee cena tS} “3 - :
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 36 of 40 PagelD# 41

121. Theacts and omissions of Boyd in discharging Ms. Farrar-Clary because she
refused to engage in the crime of adultery with Mr. Butler constitutes wrongful discharge
in violation of Virginia public policy.

109, As a direct and proximate cause of Boyd’s actions, Ms. Farrar-Clary has
suffered and will continue to suffer pecuniary loss, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary loss.

WHEREFORE, Plaintiff Helen Elizabeth Farrar-Clary prays for judgment against
Defendant The Boyd Corporation, South Hill, Virginia, and requests that the Court award
her damages in the amount of Five Hundred Thousand Dollars ($500,000.00) in addition
to equitable relief, compensatory, liquidated and/or punitive damages together with pre-
judgment interest from the date of wrongful termination, as well as incidental and

consequential costs associated herewith, including attorney’s fees and other such relief as

would be fair and equitable.

RESPECTFULLY SUBMITTED,

Thomas E. Strelka, Esq. (VSB# 75488)
L.AeighR. Strelka, Esq, (VSB # 73355)
. Winston West, IV, Esq. (VSB # 92598)
STRELKA LAW OFFICE, PC
Warehouse Row

119 Norfolk Avenue, S.W., Suite 330
Roanoke, VA 24011

Tel: 540-283-0802
thomas@strelkalaw.com
leigh@strelkalaw.com

winston @strelkalaw.com

    
    

Counsel for Plaintiff

17

 

 

 
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 37 of 40 PagelD# 42 _

 

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 11th day of March, 2019, the foregoing was
sent to the following attorneys for the Defendant via United States Mail.

J. Clay Rollins, Esq.

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Riverfront Plaza - West Tower

901 East Byrd Street, Suite 1300

Richmond, VA 23219

Telephone: 804-663-2332

Fax: 804-225-8641

clay rollins@ogletree.com

 

Brodie D. Erwin, Esq.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
4208 Six Forks Road, Suite 1100
Raleigh, NC 27609

Telephone: 919-789-3176

Fax: 919-783-9412
brodie.erwin@ogletree.com

 

Counsel for Defendant

   
 
 

 

Thofpas E. Strell4, Esq. (VSB # 75488)
L¢Leigh R. Strelka, Esq. (VSB # 73355)
N. Winston West, IV, Esq. (VSB # 92598)
STRELKA LAW OFFICE, PC
Warehouse Row

119 Norfolk Avenue, S.W., Suite 330
Roanoke, VA 24011

(540) 283-0802
thomas@strelkalaw.com
leigh@strelkalaw.com
winston@strelkalaw.com

Counsel for Plaintiff

 

18
 

EXHIBIT A

EEOC Form 164 (11/46) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

To: Helen E. Farrar-Clary From: Norfolk Local Office
200 Granby Street
Suite 739
Norfolk, VA 23510

 

C_] On behalf of person(s) aggrleved whose Identity ts
CONFIDENTIAL (29 CFR §1601.7(a))
EEOG Charge No. EEOC Representative Telephone No.

Janina Zequeira-Perez,
438-2018-00061 Investigator _ (757) 441-3244

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEOC,

 

Your allegations did not involve a disabllity as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you walted too long after the date(s) of the alleged
discrimination to file your charge

 

A UOOUUU

Tha EEOC Issues the following determination: Based upon its Investigation, the EEOC is unable:to conclude that the
Information obtained establishes violations of the statutes, This does not certify that the respondent Is in compliance with
the statutes. No finding is made as to any other Issues that might be construed as having been ralsed by this charge.

The EEOC has adopted the findings of the state or loca falr employment practices agency that investigated this charge.

U0

Other (briefly state)

- NOTICE OF SUIT RIGHTS ~
(See the additional information attached (o this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondisecrimination Act, or the Age
Discrimination in Employment Act: This wilt be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN $0 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA sults must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

a On behalf of the Commission
Ce DM A Q0 | | 7

 

 

Enclosuras(s) Oe Norberto Rosa-Ramos, (Dale Matled)
Loo Local Office Director
ce Brandon Boyd Thomas E. Strelka
Owner Operator STELKA LAW OFFICE, PG
THE BOYD CORPORATION Warehouse Row
1121 E. Atlantic Street 119 Norfolk Avenue, S.W., Suite 330
South Hill, VA 23970 Roanoke, VA 24011

EXHIBIT A

 

 
me
}

feUveNSERS | Ee lite oh wl wa} eel NE Bi ee} eg Die get eden eee 6) ESET eR seu SER} ERAS EAM IO RNAs Cl
Case 3:21-cv-00340-DJN Document 1-1 Filed 04/10/19 Page 39 of 40 PagelD# 44

 

ae a ST ea tT
EXHIBIT B

EEOC Form 161 (11/46) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

 

To: Helen Farrar Clary From: Norfolk Local Office
200 Granby Street
Suite 739
Norfolk, VA 23510
[| On behalf of person(s) aggriaved whase identity Is
CONFIDENTIAL (29 GFR §1601.7(a))
EEOC Charge No. EEOC Representatlve Telephone No.

Janina Zequeira-Perez,
437-2018-01632 Investigator (757) 441-3244

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged In the charge fall to state a claim under any of tha statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabllitles Act.
The Respondent employs less than the required number of employees or Is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; In other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC Is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent ts In compliance with
the statutes. No finding Is made as to any other Issues that might be construed as having been raised by thls charge.

 

The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.

RO OOOO

Other (briefly state) CP was a contractor.

~ NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vit, the Americans with Disabllities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge In federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your recelpt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing sult based on a claim under state law may be different.)

 

|
t
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the !
t

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

CS fn Alaolt4

 

Enclosures(s) a Norberto Rosa-Ramos, | (Date Malled) ,
Local Office Director 1
oo: Brandon Boyd Thomas E. Strelka
Owner Operator STRELKA LAW OFFICE, PC '
THE BOYD CORPORATION 119 Norfolk Avenue S.W, i
1121 E, Atlantic Street Sulte 330 :

South Hill, VA 23970 Roanoke, VA 24011

EXHIBIT B
Case 3: 21- -cVv- /-00340- DIN Document 1- 1 “Filed 04/10/19 | ‘Page ‘AO of 40 PagelD# 45 -

VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE
HELEN ELIZABETH FARRAR-CLARY,
Plaintiff
Vv.
THE BOYD CORPORATION,
SOUTH HILL, VIRGINIA,

)
)
)
)
CL18000447-00
) .
)
)
)
Defendant. J

PROPOSED ORDER

 

UPON CONSIDERATION of Defendant's Motion for Extension of Response Deadline,
and for good cause shown, it is hereby ORDERED that Defendant’s Motion be GRANTED.
Defendant The Boyd Corporation, South Hill, Virginia shall have up to and including April ©

17, 2019 to answer or otherwise respond to Plaintiff's Amended Complaint. The Cle Shaf!
send yx %B Couns ef!
<p. Signed: Ap raid / Aol?

[LLbA orb p—

| Judge, Cirewit Couft for the City of Roanoke

Ae

QP) reste Ei ND 8, S.ANMITON, CLERK

   

 

 

 

 
